Name: Commission Regulation (EC) NoÃ 383/2005 of 7 March 2005 determining the operative events for the exchange rates applicable to the products of the wine sector
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  monetary economics;  food technology;  agricultural structures and production
 Date Published: nan

 8.3.2005 EN Official Journal of the European Union L 61/20 COMMISSION REGULATION (EC) No 383/2005 of 7 March 2005 determining the operative events for the exchange rates applicable to the products of the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (1), and in particular Article 3(2) thereof, Whereas: (1) Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture (2) determines the operative events for the applicable exchange rates on the basis of the criteria set out in Article 3 of Regulation (EC) No 2799/98, without prejudice to any specific definitions or exemptions provided for in the rules for the sectors concerned on the basis of those criteria. (2) The operative events for the exchange rates applicable to certain measures of the common organisation of the market in wine are specific and should therefore be determined in a specific regulation. (3) Article 8 of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (3) provides for a premium that may be granted in return for the permanent abandonment of vine-growing on a particular area. Article 8(5) of Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential (4), lays down the maximum level of the premium per hectare. For reasons of administrative practicability, the operative event for the exchange rate for the amount of that premium should fall at the beginning of the wine year. (4) Article 11 of Regulation (EC) No 1493/1999 establishes a system for the restructuring and conversion of vineyards. For reasons of administrative practicability, the exchange rate applicable for the financial allocation provided for in Article 14 of that Regulation should be the one most recently fixed by the European Central Bank prior to 1 July preceding the financial year for which the financial allocations are fixed. (5) Articles 27 and 28 of Regulation (EC) No 1493/1999 provide for buying-in prices to be paid to the producers and for the aid that the distiller may receive for the distillation of by-products of wine-making and distillation of wine from dual-purpose grapes, respectively. Taking into consideration the economic objectives of and the procedure for implementing the operations, the operative event for the exchange rate for those amounts should fall on the first day of the wine year concerned. (6) Article 29 of Regulation (EC) No 1493/1999 provides for a minimum price to be paid to the producers and for aid that the distiller may receive for distillation designed to support the potable alcohol sector. Article 30 of that Regulation provides for a crisis distillation measure in an exceptional case of market disturbance caused by serious surpluses or problems of quality. For reasons of administrative practicability, the operative event for the exchange rate applicable in those cases should be monthly. (7) Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (5) provides for an aid to be paid to makers of fortified wine. As the amount of that aid is linked to the distillation measures in question, it is appropriate to use the same principle when determining the operative event. (8) Articles 34 and 35 of Regulation (EC) No 1493/1999 establish aids for specific uses. To establish the operative event as close as possible to the economic objective, and for reasons of administrative practicability, the operative event should be on the first day of the month in which the first enrichment operation is carried out for the aid provided for in Article 34 of that Regulation, and the first day of each month in which processing operations are carried out for the aid provided for in Article 35 of that Regulation. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Production potential 1. The operative event for the exchange rate applicable to the permanent abandonment premium provided for in Article 8 of Regulation (EC) No 1493/1999 shall be the first day of the wine year in which the application for the premium has been submitted. 2. The exchange rate applicable to the financial allocation for the restructuring and conversion of vineyards, provided for in Article 14 of Regulation (EC) No 1493/1999, shall be the rate most recently fixed by the European Central Bank prior to 1 July preceding the financial year for which the financial allocations are fixed. Article 2 Market mechanisms 1. For the distillation of by-products of wine-making, the operative event for the exchange rate applicable to the buying-in price and to the aid to be paid to distillers, provided for respectively in paragraphs 9 and 11 of Article 27 of Regulation (EC) No 1493/1999, shall fall on the first day of the wine year in respect of which the buying-in price is paid. 2. For the distillation of wine from dual-purpose grapes, the operative event for the exchange rate applicable to the buying-in price and to the aid to be paid to distillers, provided for respectively in paragraphs 3 and 5 of Article 28 of Regulation (EC) No 1493/1999, shall fall on the first day of the wine year in respect of which the buying-in price is paid. 3. For the distillation of table wines and wines suitable for yielding table wines to supply the potable alcohol market, the operative event for the exchange rate applicable to the primary aid and to the minimum price, provided for respectively in paragraphs 2 and 4 of Article 29 of Regulation (EC) No 1493/1999, shall fall on the first day of the month in which the initial delivery of wine under a contract is carried out. 4. For the crisis distillation provided for in Article 30 of Regulation (EC) No 1493/1999, the operative event for the exchange rate applicable to the minimum price shall fall on the first day of the month in which the initial delivery of wine under a contract is carried out. 5. For the aid to be paid to makers of fortified wine, pursuant to the third subparagraph of Article 69(3) of Regulation (EC) No 1623/2000, the operative event for the exchange rate shall be the same as for the particular distillation measures concerned. 6. The operative event for the exchange rate applicable to the aid to be paid for the use of concentrated grape musts or rectified concentrated grape musts for enrichment, pursuant to Article 34(1) of Regulation (EC) No 1493/1999, shall fall on the first day of the month in which the first enrichment operation is carried out. 7. The operative event for the exchange rate applicable to the aid to be paid for the use of grape musts and concentrated grape musts, pursuant to Article 35(1) of Regulation (EC) No 1493/1999, shall fall on the first day of each month in which the processing operations are carried out. Article 3 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 349, 24.12.1998, p. 1. (2) OJ L 349, 24.12.1998, p. 36. Regulation as last amended by Regulation (EC) No 1250/2004 (OJ L 237, 8.7.2004, p. 13). (3) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13). (4) OJ L 143, 16.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1389/2004 (OJ L 255, 31.7.2004, p. 7). (5) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 1774/2004 (OJ L 316, 15.10.2004, p. 61).